Exhibit 10.3




INVESTMENT AGREEMENT




BY AND BETWEEN




RARE ELEMENT RESOURCES LTD.




AND




SYNCHRON




DATED AS OF OCTOBER 2, 2017





--------------------------------------------------------------------------------







TABLE OF CONTENTS




Page



ARTICLE I DEFINITIONS

1

Section 1.1

Definitions

1



ARTICLE II AGREEMENT TO SELL AND PURCHASE

7

Section 2.1

Sale and Purchase

7

Section 2.2

Closing

8

Section 2.3

Company Closing Deliverables

8

Section 2.4

Investor Closing Deliverables

8

Section 2.5

Closing Conditions

9



ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

10

Section 3.1

Subsidiaries

10

Section 3.2

Organization and Qualification

10

Section 3.3

Authorization; Enforcement

10

Section 3.4

No Conflicts

11

Section 3.5

Filings, Consents and Approvals

11

Section 3.6

Issuance of the Securities

11

Section 3.7

Capitalization

11

Section 3.8

SEC Reports; Financial Statements

12

Section 3.9

Material Changes; Undisclosed Events, Liabilities or Developments

13

Section 3.10

Litigation

13

Section 3.11

Labor Relations

14

Section 3.12

Compliance

14

Section 3.13

Regulatory Permits

14

Section 3.14

Title to Assets

14

Section 3.15

Intellectual Property

15

Section 3.16

Insurance

15

Section 3.17

Transactions with Affiliates and Employees

15

Section 3.18

Sarbanes-Oxley; Internal Accounting Controls

15

Section 3.19

Certain Fees

16

Section 3.20

Investment Company

16

Section 3.21

Registration Rights

16

Section 3.22

Maintenance Requirements

16

Section 3.23

Tax Status

16

Section 3.24

Foreign Corrupt Practices

17

Section 3.25

Regulation M Compliance

17

Section 3.26

Office of Foreign Assets Control

17

Section 3.27

Money Laundering

17

Section 3.28

Exclusivity of Representations

18



ARTICLE IV REPRESENTATIONS AND WARRANTIES OF INVESTOR

18

Section 4.1

Organization

18





i




--------------------------------------------------------------------------------



Section 4.2

Authorization

18

Section 4.3

No Conflicts

18

Section 4.4

Certain Fees

18

Section 4.5

Unregistered Securities

19

Section 4.6

Report of Trade

21

Section 4.7

Anti-Money Laundering

21

Section 4.8

Certain Transactions and Confidentiality

21



ARTICLE V OTHER AGREEMENTS OF THE PARTIES

22

Section 5.1

Investor Director Designees; Other Director Nominees

22

Section 5.2

Approval of Certain Major Actions

23

Section 5.3

Information Rights

24

Section 5.4

Preemptive Rights

24

Section 5.5

Piggyback Registration Rights

25

Section 5.6

Standstill Agreement

31

Section 5.7

Reservation of Common Shares and Option Shares

32

Section 5.8

Resale Restrictions

32

Section 5.9

Tax Matters

32

Section 5.10

Securities Laws Disclosure; Publicity

33

Section 5.11

Indemnification

33



ARTICLE VI MISCELLANEOUS

35

Section 6.1

Survival, Etc

35

Section 6.2

Fees and Expenses

36

Section 6.3

Entire Agreement

36

Section 6.4

Notices

36

Section 6.5

Amendments; Waivers

37

Section 6.6

Successors and Assigns

37

Section 6.7

No Third-Party Beneficiaries

37

Section 6.8

Governing Law

37

Section 6.9

Execution

38

Section 6.10

Severability

38

Section 6.11

Replacement of Securities

38

Section 6.12

Interpretation

38

Section 6.13

Saturdays, Sundays, Holidays, Etc

39

Section 6.14

Construction

39

Section 6.15

Waiver of Jury Trial

39

SCHEDULES

Schedule 3.1

Subsidiaries

Schedule 3.7

Capitalization

Schedule 3.9

Undisclosed Events








ii




--------------------------------------------------------------------------------







INVESTMENT AGREEMENT

This INVESTMENT AGREEMENT (this “Agreement”), is entered into as of October 2,
2017 (the “Closing Date”) by and between Rare Element Resources Ltd., a company
incorporated under the laws of the Province of British Columbia (the “Company”),
and Synchron, a California corporation (the “Investor”).  Each of the Company
and Investor are referred to herein as a “Party” and together as “Parties.”

RECITALS

WHEREAS, the Company desires to sell to Investor, and Investor desires to
purchase from the Company, securities of the Company, subject to the terms and
conditions set forth herein;

WHEREAS, the Company and Investor desire to set forth certain agreements herein
pursuant to which Investor will be granted certain governance, preemptive,
registration and other rights; and

WHEREAS, concurrent with the execution of this Agreement, (i) the Company and
Investor will enter into that certain Intellectual Property Rights Agreement
pursuant to which Investor will be granted certain rights in and to the
Company’s intellectual property relating to rare earth processing and separation
(the “IP Rights Agreement”) and (ii) the Company will issue that certain Option
(as defined below) pursuant to which Investor will be entitled to purchase
common shares of the Company.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I
DEFINITIONS

Section 1.1

Definitions

.  In addition to the terms defined elsewhere in this Agreement, for all
purposes of this Agreement, the following terms have the meanings set forth in
this Section 1.1:

“Acquired Shares” means 26,650,000 Common Shares.

“Acquired Shares and Option Price” is defined in Section 2.1.

“Action” is defined in Section 3.10.

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person.  For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by” and “under common control











--------------------------------------------------------------------------------

with”) means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.

“Agreement” is defined in the preamble to this Agreement.

“Blackout Period” means any period during which the filing of a Registration
Statement would be prohibited by the terms of a customary “lock-up” or “market
stand-off” provision included in an underwriting agreement relating to an
underwritten offering.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Canadian Transfer Restriction” is defined in Section 4.5(f).

“CFC” is defined in Section 5.9(b).

“Closing” means the closing of the purchase and sale of the Acquired Shares and
issuance of the Option pursuant to Section 2.1.

“Closing Date” is defined in the preamble to this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Share Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Shares, including any debt, preferred stock, right, option, warrant or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Shares.

“Common Shares” means the common shares of the Company, no par value per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

“Company” is defined in the preamble to this Agreement.

“Confidentiality Agreement” means the confidentiality agreement, dated as of
May 7, 2017, between the Company and Investor.

“control” is defined in the definition of the term “Affiliate.”

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.





2




--------------------------------------------------------------------------------

“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.

“Effectiveness Period” means the earlier of (a) two (2) years after the initial
effective date of such registration statement and (b) the time at which there
are no longer any Registrable Securities outstanding.

“Equity Securities” is defined in Section 5.4(a).

“Evaluation Date” is defined in Section 3.18.

“Excepted Offering” means the issuance of (a) Equity Securities to employees,
officers, consultants or directors of the Company pursuant to any equity
incentive plan; (b) Equity Securities in connection with a stock split or
similar transaction; (c) Equity Securities issuable upon the conversion,
exercise or exchange of Equity Securities outstanding on the date of this
Agreement; and (d) the Option.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Expiration Date” is defined in Section 5.1(e).

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Form S-4” means a registration statement on Form S-4 under the Securities Act
or such successor forms thereto permitting registration of securities under the
Securities Act.

“Form S-8” means a registration statement on Form S-8 under the Securities Act
or such successor forms thereto permitting registration of securities under the
Securities Act.

“Fully Diluted Pro Rata Ownership Percentage” means, (a) with respect to an
Offering, the same pro rata fully diluted equity ownership percentage in the
Company that Investor had immediately prior to the consummation of such
Offering, (b) with respect to the determination of the Expiration Date under
Section 5.1, the pro rata fully diluted equity ownership percentage in the
Company that Investor had on the date of such determination, and (c) with
respect to the determination of the Preemptive Rights Expiration Date under
Section 5.4(c), the pro rata fully diluted equity ownership percentage in the
Company that Investor had on the date of such determination.  In calculating
Investor’s fully diluted equity ownership percentage in the Company pursuant to
this Agreement, the Company shall make reasonable, good faith estimates of the
shares issuable upon exercise, vesting or similar events relating to
compensatory awards, which estimates shall be submitted to the Board of
Directors for review and approval, where the number of Equity Securities
issuable upon such exercise, vesting or similar event cannot yet be determined
at the date of such calculation, including by assuming vesting of such awards at
target levels of performance and the continued employment of employees holding
awards subject to time vesting, provided that the Option Shares shall not be
included in the calculation of Investor’s fully diluted equity ownership
percentage unless and until the Option is exercised in full.





3




--------------------------------------------------------------------------------

“GAAP” is defined in Section 3.8.

“Holder” means (a) Investor unless and until Investor ceases to hold any of the
Acquired Shares, any Option Shares or any Registrable Securities and (b) any
Affiliate of Investor holding Registrable Securities and to which rights and
obligations under this Agreement have been assigned in compliance with Section
6.6.

“Intellectual Property Rights” is defined in Section 3.15.

“Investor” is defined in the preamble to this Agreement.

“Investor Director Designee” is defined in Section 5.1(a).

“Investor Indemnified Party” is defined in Section 5.11.

“IP Rights Agreement” is defined in the recitals to this Agreement.

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal or first offer, preemptive right, prior assignment, hypothec,
mortgage, encroachment, option, occupancy right, covenant, encumbrance or other
restriction of any kind.

“Losses” is defined in Section 5.11(a).

“Material Adverse Effect” means a fact or state of facts, circumstance, change,
effect, occurrence or event that, individually or in the aggregate, is or is
reasonably likely to be material and adverse to (1) the legality, validity, or
enforceability of the Transaction Documents, (2) operations, assets, business,
condition (financial or otherwise), results of operations or liabilities of the
Company and the Subsidiaries, taken as a whole, or (3) the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.

“Material Permits” is defined in Section 3.13.

“Money Laundering Laws” is defined in Section 3.27.

“Non-Public Information” is defined in Section 5.5(f)(.

“OFAC” is defined in Section 3.26.

“Offering” is defined in Section 5.4(b).

“Offering Notice” is defined in Section 5.4(b).

“Option” means the option to purchase Common Shares delivered to Investor in
accordance with Section 2.3, which option, unless exercised or sooner terminated
in accordance with the terms of the option, shall be exercisable on or after the
Closing Date until and including the day that is four (4) years after the
Closing Date (the “Option Period”).

“Option Period” is defined in the definition of the term “Option.”





4




--------------------------------------------------------------------------------

“Option Shares” means the Common Shares issuable upon exercise of the Option.

“Party” or “Parties” is defined in the preamble to this Agreement.

“PCMLTFA” is defined in Section 4.7.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“PFIC” is defined in Section 5.9(b).

“Piggyback Notice” is defined in Section 5.5(a).

“Piggyback Registration” is defined in Section 5.5(a).

“Piggyback Request” is defined in Section 5.5(a).

“Preemptive Rights Expiration Date” is defined in Section 5.4(c).

“Preliminary Payment” means the $500,000 paid by Investor on August 22, 2017 in
cash by wire transfer of immediately available funds to an account designated in
writing by the Company in accordance with the Term Sheet.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including an informal investigation or partial proceeding, such as a
deposition), lawsuit, arbitration, litigation, citation, summons, subpoena,
whether at law or in equity, whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means (a) the Acquired Shares, (b) the Option Shares,
and (c) any Common Shares issued or issuable with respect to any shares
described in subsections (a) and (b) above by way of a stock dividend or stock
split or in exchange for or upon conversion of such shares or otherwise in
connection with a combination of shares, distribution, recapitalization, merger,
consolidation, other reorganization or other similar event with respect to the
Common Shares (it being understood that, for purposes of this Agreement, a
Person shall be deemed to be a holder of Registrable Securities whenever such
Person has the right to then acquire or obtain from the Company any Registrable
Securities, whether or not such acquisition has actually been effected);
provided, however, that Registrable Securities shall not include (i) any
Acquired Shares or Option Shares that have been registered under the Securities
Act and disposed of pursuant to an effective registration statement; (ii) any
Acquired Shares or Option





5




--------------------------------------------------------------------------------

Shares that have been sold pursuant to Rule 144 other than to a transferee or
purchaser in accordance with Section 6.6; (iii) any Acquired Shares or Option
Shares that have become eligible for sale pursuant to Rule 144 without volume or
manner-of-sale restrictions and without the requirement for the Company to be in
compliance with the current public information requirement under Rule 144(c)(1),
as set forth in a written opinion letter to such effect, addressed, delivered
and reasonably acceptable to the Transfer Agent and the holder of such
securities; (iv) any Acquired Shares or Option Shares that have been otherwise
transferred to a Person other than a wholly owned subsidiary of Investor; and
(v) any Acquired Shares or Option Shares that cease to be outstanding (whether
as a result of repurchase and cancellation, conversion or otherwise).

“Registration Expenses” is defined in Section 5.5(g).

“Registration Statement” means a registration statement in a form that permits
the resale of the Registrable Securities under the Securities Act, and including
any Prospectus, amendments and supplements to each such registration statement
or Prospectus, including pre- and post-effective amendments, all exhibits
thereto, and all material incorporated by reference or deemed to be incorporated
by reference in such registration statement.

“Representatives” means, as to any Person, such Person’s Affiliates, and its and
their respective directors, officers, employees, managing members, general
partners, agents, and consultants (including attorneys, financial advisors, and
accountants).

“Required Approvals” is defined in Section 3.5.

“Restraints” is defined in Section 2.5(a)ÞÞÞ.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“SEC Reports” is defined in Section 3.8.

“Securities” means the Acquired Shares, the Option and the Option Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder.





6




--------------------------------------------------------------------------------

“Shares” means the Common Shares issued or issuable to Investor pursuant to this
Agreement.

“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and
forward sale contracts, options, puts, calls, short sales, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements, and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1,
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

“Suspension Period” is defined in Section 5.5(i).

“Term Sheet” means that certain Term Sheet for Purchase of Common Shares,
Options and Intellectual Property Rights by and between the Company and
Investor, dated as of August 18, 2017.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Shares are listed or quoted for trading on the date in question: OTCQB,
OTCQX, OTCPink, NYSE MKT, Toronto Stock Exchange, TSX Venture Exchange, Nasdaq
Capital Market, Nasdaq Global Market, Nasdaq Global Select Market and New York
Stock Exchange (or any successors to any of the foregoing).

“Transaction Documents” means collectively, this Agreement, the Option, the IP
Rights Agreement and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

“Transfer Agent” means Computershare Trust Company of Canada, the current
transfer agent of the Company, with a mailing address of 510 Burrard Street, 3rd
Floor, Vancouver, British Columbia, V6C 3B9, Canada and a facsimile number of
(604) 689-8144, and any successor transfer agent of the Company.

ARTICLE II
AGREEMENT TO SELL AND PURCHASE

Section 2.1

Sale and Purchase

.  Subject to the terms and conditions of this Agreement, the Company hereby
agrees to issue to Investor at the Closing the Acquired Shares and the Option.
 The amount Investor shall pay to the Company as consideration for the Acquired
Shares and the Option shall be $4,752,000 (the “Acquired Shares and Option
Price”), of which (a) Five Hundred Thousand U.S. Dollars ($500,000) has been
paid prior to the date hereof in the form of the Preliminary Payment and (b)
Four Million Two Hundred and Fifty Two Thousand U.S. Dollars ($4,252,000) shall
be paid in accordance with Section 2.4(b).  





7




--------------------------------------------------------------------------------



Section 2.2

Closing

.  Pursuant to the terms of this Agreement, the consummation of the issuance of
the Acquired Shares and the Option hereunder shall occur simultaneously with the
execution of this Agreement.  Unless otherwise directed by Investor, settlement
of the Acquired Shares shall occur via physical delivery of a certificate
representing the Acquired Shares.  The Parties agree that the Closing may occur
via delivery of electronic copies of the Transaction Documents and the closing
deliverables contemplated hereby and thereby.  Unless otherwise provided herein,
all proceedings to be taken and all documents to be executed and delivered by
the Parties at the Closing will be deemed to have been taken and executed
simultaneously, and no proceedings will be deemed to have been taken nor
documents executed or delivered until all have been taken.

Section 2.3

Company Closing Deliverables

.  Upon the terms and subject to the conditions of this Agreement, at or prior
to the Closing, the Company shall deliver or cause to be delivered to Investor
each of the following:

(a)

this Agreement duly executed by the Company;

(b)

(i) evidence satisfactory to Investor of the issuance of the Acquired Shares in
book-entry form, registered in the name of Investor or (ii) a certificate
representing the Acquired Shares, registered in the name of Investor;

(c)

the Option duly executed by the Company;

(d)

a cross receipt in respect of the Company’s receipt of the Acquired Shares and
Option Price, the Investor’s receipt of a certificate representing the Acquired
Shares, registered in the name of Investor, and the Investor’s receipt of the
Option, duly executed by the Company (the “Cross Receipt”);

(e)

the IP Rights Agreement duly executed by the Company; and

(f)

indemnification agreements, in a form reasonably acceptable to Investor, for
each of Investor’s Representatives designated to the Board of Directors, each of
which agreement shall have been duly executed by the Company.

Section 2.4

Investor Closing Deliverables

.  Upon the terms and subject to the conditions of this Agreement, at or prior
to the Closing, Investor shall deliver or cause to be delivered to the Company
each of the following

(a)

this Agreement duly executed by Investor;

(b)

an amount equal to Four Million Two Hundred and Fifty Two Thousand U.S. Dollars
($4,252,000) in cash by wire transfer of immediately available funds to an
account designated in writing by the Company at least two days prior to the
Closing Date;

(c)

the Cross Receipt, duly executed by Investor;

(d)

the IP Rights Agreement duly executed by Investor; and





8




--------------------------------------------------------------------------------



(e)

a duly completed and executed IRS Form W-9.

Section 2.5

Closing Conditions

.

(a)

The obligations of each Party hereunder in connection with the Closing are
subject to the following condition being met:

(i)

No applicable law, order, decree, injunction (whether preliminary or permanent),
judgment or ruling enacted, promulgated, issued, entered, amended or enforced by
any Person (collectively, “Restraints”) shall be in effect enjoining,
restraining, preventing or prohibiting consummation of the transactions
contemplated hereby or making the consummation of the transactions contemplated
hereby illegal; and

(ii)

All approvals and consents required to be obtained from third parties and any
regulatory or governmental authorities by the Company or the Investor prior to
the Closing in connection with the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby by the Company or the
Investor shall have obtained, in each case on terms and conditions satisfactory
to the Parties acting reasonably.

(b)

The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i)

The representations and warranties of Investor contained in ARTICLE IV that are
qualified by materiality or Material Adverse Effect shall be true and correct as
of the Closing Date, and all other representations and warranties shall be true
and correct in all material respects as of such Closing Date, in each case as
though made at and as of such Closing Date (except that representations made as
of a specific date shall be required to be true and correct as of such date
only);

(ii)

All obligations, covenants and agreements of Investor required to be performed
at or prior to the Closing Date shall have been performed in all material
respects; and

(iii)

The delivery by Investor of the items set forth in Section 2.4.

(c)

The obligations of Investor hereunder in connection with the Closing are subject
to the following conditions being met:

(i)

The representations and warranties of the Company contained in ARTICLE III that
are qualified by materiality or Material Adverse Effect shall be true and
correct as of the Closing Date, and all other representations and warranties
shall be true and correct in all material respects as of such Closing Date, in
each case as though made at and as of such Closing Date (except that
representations made as of a specific date shall be required to be true and
correct as of such date only);





9




--------------------------------------------------------------------------------



(ii)

All obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed in all
material respects;

(iii)

Investor shall have received evidence of the approval by the Board of this
Agreement and the transactions contemplated hereby, in form and substance
satisfactory to Investor (acting reasonably); and

(iv)

The delivery by the Company of the items set forth in Section 2.3.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the Disclosure Schedules, which Disclosure Schedules
shall be deemed a part hereof and shall qualify any representation or warranty
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules, the Company hereby makes the following
representations and warranties to Investor as of the Closing Date (unless as of
a specific date therein):

Section 3.1

Subsidiaries

.  All of the direct and indirect subsidiaries of the Company are set forth on
Schedule 3.1.  Except as set forth on Schedule 3.1, neither the Company nor any
Subsidiary owns, beneficially or of record, any equity interest of any kind in
any other Person.  The Company is, directly or indirectly, the record and
beneficial owner of all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities, except for the preemptive rights provided to Investor
pursuant to Section 5.4.

Section 3.2

Organization and Qualification

.  The Company and each of the Subsidiaries is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
capacity to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
nor default of any of the provisions of its respective certificate or articles
of incorporation, bylaws or other organizational or charter documents.  Each of
the Company and the Subsidiaries is duly qualified to conduct business and is in
good standing in each jurisdiction in which the nature of the business conducted
or property owned, leased or licensed or otherwise held by it makes such
qualification necessary in all material respects and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

Section 3.3

Authorization; Enforcement

.  The Company has the requisite corporate power and capacity to enter into and
to consummate the transactions contemplated by this Agreement and each of the
other Transaction Documents and otherwise to carry out its obligations hereunder
and thereunder.  The execution and delivery of this Agreement and each of the
other Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary





10




--------------------------------------------------------------------------------

corporate action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s shareholders in connection
herewith or therewith other than in connection with the Required Approvals.
 This Agreement and each other Transaction Document to which the Company is a
party has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof and thereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company by Investor in accordance with its terms, except (a) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (c) insofar as indemnification and contribution provisions may be
limited by applicable law.

Section 3.4

No Conflicts

.  The execution, delivery and performance by the Company of this Agreement and
the other Transaction Documents to which it is a party, the issuance and sale of
the Securities and the consummation by it of the transactions contemplated
hereby and thereby do not and will not (a) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(b) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) to which the Company or any Subsidiary is a party or by which
any property or asset of the Company or any Subsidiary is bound or affected, or
(c) subject to the Required Approvals and assuming the accuracy of Investor’s
representations set forth in Section 4.5, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including U.S. federal securities laws and regulations),
or by which any property or asset of the Company or a Subsidiary is bound or
affected; except in the case of clause (c), such as could not be reasonably
expected to result in a Material Adverse Effect.

Section 3.5

Filings, Consents and Approvals

.  The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other Canadian or U.S. federal, state, local or other governmental authority
or other Person in connection with the execution, delivery and performance by
the Company of the Transaction Documents, other than (a) the filing required
pursuant to Section 5.10 and (b) the filings under applicable securities laws in
Canada (collectively, the “Required Approvals”).

Section 3.6

Issuance of the Securities

.  The Securities are duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be duly and validly
issued, fully paid and, in the case of the Acquired Shares, nonassessable, free
and clear of all Liens imposed by the Company.  The Option Shares, when issued
in accordance with the terms of the Option, will be validly issued, fully paid
and nonassessable.

Section 3.7

Capitalization

.  The authorized share capital of the Company consists of an unlimited number
of Common Shares. The capitalization of the Company is as set forth on





11




--------------------------------------------------------------------------------

Schedule 3.7, including the number and type of Common Share Equivalents
outstanding, the exercise price or issuance price, as applicable and vested
percentage, as applicable, of such Common Share Equivalents.  The Company has
not issued any capital stock since its most recently filed periodic report under
the Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of Common Shares to
employees pursuant to the Company’s employee stock purchase plans and pursuant
to the conversion and/or exercise of Common Share Equivalents outstanding as of
the date of the most recently filed periodic report under the Exchange Act.
 Except for the preemptive rights provided to Investor pursuant to Section 5.4
and as disclosed in Schedule 3.7, no Person has any right of first refusal,
preemptive right, right of participation, redemption right, repurchase right, or
any other right of any kind that obligates the Company or any Subsidiary to
issue or sell any shares of capital stock or other securities of the Company or
any Subsidiary.  Except as set forth on Schedule 3.7 and as a result of the
purchase and sale of the Securities, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any Common Shares, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional Common Shares or Common Share Equivalents.  The issuance and
sale of the Securities will not obligate the Company to issue Common Shares or
other securities to any Person (other than Investor) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities.  Except as set forth on
Schedule 3.7, the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.  All of
the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and nonassessable, have been issued in compliance
with all Canadian and U.S. federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any shareholder, the Board of Directors or others is required
for the issuance and sale of the Securities.  Except for this Agreement, there
are no shareholders agreements, voting agreements or other similar agreements
with respect to the Company’s capital stock to which the Company is a party or,
to the knowledge of the Company, between or among any of the Company’s
shareholders.  

Section 3.8

SEC Reports; Financial Statements

.  The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the one (1) year preceding the
date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Exchange Act, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the





12




--------------------------------------------------------------------------------

Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with U.S. generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal year-end audit adjustments.

Section 3.9

Material Changes; Undisclosed Events, Liabilities or Developments

.  To the knowledge of the Company, there are no liabilities or obligations of
the Company or any Subsidiary of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, other than (a)
liabilities or obligations disclosed in any financial statements of the Company
filed with the Commission, (b) liabilities or obligations incurred in the
ordinary course of business consistent with past practice, (c) liabilities or
obligations incurred in connection with the transactions contemplated hereby,
and (d) liabilities or obligations that would not be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.  Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof, (a) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(b) the Company has not altered its method of accounting, (c) the Company has
not declared or made any dividend or distribution of cash or other property to
its shareholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (d) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans.  The Company does not have pending before
the Commission any request for confidential treatment of information.  Except
for the issuance of the Securities contemplated by this Agreement or as set
forth on Schedule 3.9, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective businesses,
prospects, properties, operations, assets or financial condition that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made or deemed made that has not been publicly
disclosed at least one (1) Trading Day prior to the date that this
representation is made.

Section 3.10

Litigation

.  There is no claim, action, suit, inquiry, notice of violation, arbitration,
mediation, assessment or reassessment, proceeding or investigation, whether
civil, criminal, administrative or investigative, pending or, to the knowledge
of the Company, threatened against or affecting the Company, any Subsidiary or
any of their respective properties before or by any court, arbitrator,
governmental or administrative agency or regulatory authority (U.S. federal,
state, county, local or foreign) (collectively, an “Action”).  Neither the
Company nor any Subsidiary, nor any director or officer thereof, is the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty.  To the knowledge
of the Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  Neither the Company nor any Subsidiary nor any of their respective
assets or properties is subject to any material outstanding judgment, order,
writ, injunction or decree.





13




--------------------------------------------------------------------------------



Section 3.11

Labor Relations

.  No labor dispute exists or, to the knowledge of the Company, is imminent with
respect to any of the employees of the Company.  None of the Company’s or its
Subsidiaries’ employees is a member of a union that relates to such employee’s
relationship with the Company or such Subsidiary, and neither the Company nor
any of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that their relationships with their
employees are good.  To the knowledge of the Company, no executive officer of
the Company or any Subsidiary is, or is now reasonably expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters.  The Company and its Subsidiaries are in
compliance in all material respects with all U.S. federal, state, local and
foreign laws and regulations relating to employment and employment practices,
terms and conditions of employment and wages and hours.

Section 3.12

Compliance

.  Neither the Company nor any Subsidiary (a) is in default under or in
violation of, in any material respect, (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
material default by the Company or any Subsidiary under), nor has the Company or
any Subsidiary received notice of a claim that it is in default under or that it
is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(b) is in violation of any judgment, decree or order of any court, arbitrator or
other governmental authority rendered against and binding on the Company or any
Subsidiary in any material respect or (c) is or has been in violation in any
material respect of any statute, rule, ordinance or regulation of any
governmental authority, including all foreign, U.S. federal, state and local
laws relating to taxes, environmental protection, occupational health and
safety, product quality and safety and employment and labor matters.

Section 3.13

Regulatory Permits

.  The Company and the Subsidiaries possess, and are in compliance in all
material respects with, all material certificates, authorizations, licenses,
consents, classifications, registrations and permits issued by the appropriate
U.S. federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as currently conducted (“Material Permits”),
and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

Section 3.14

Title to Assets

.  The Company and the Subsidiaries have good and marketable title in fee simple
to all real property owned by them and good and marketable title in all personal
property owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all Liens, except for (a) Liens as
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries and (b) Liens for the payment of U.S. federal,
state or other taxes, for which appropriate reserves have been made in
accordance with GAAP and the payment of which is neither delinquent nor subject
to penalties.  Any real property and facilities held under lease by the Company
and the Subsidiaries are held





14




--------------------------------------------------------------------------------

by them under valid, subsisting and enforceable leases with which the Company
and the Subsidiaries are in compliance in all material respects.

Section 3.15

Intellectual Property

.  The Company and the Subsidiaries have, or have rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights necessary or required for use in connection
with their respective businesses as described in the SEC Reports (collectively,
the “Intellectual Property Rights”), other than such Intellectual Property
Rights that are not material to the respective businesses of the Company or any
of its Subsidiaries.  Except for communications with patent and trademark
offices regarding the Company’s prosecution of its applications, neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person.  To the knowledge of the
Company, all such Intellectual Property Rights are enforceable by the Company
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.  The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties.

Section 3.16

Insurance

.  The Company and the Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company and the
Subsidiaries are engaged, including, but not limited to, directors and officers
insurance coverage.  The third party insurance policies of the Company and the
Subsidiaries are in full force and effect in accordance with their terms and the
Company and the Subsidiaries are not in material default under the terms of any
such policy.  As of the date hereof, the Company has no knowledge of threatened
termination of any of such policies.

Section 3.17

Transactions with Affiliates and Employees

.  Except as set forth in the SEC Reports, none of the officers or directors of
the Company or any Subsidiary and, to the knowledge of the Company, none of the
employees of the Company or any Subsidiary, is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, shareholder, member or partner, in
each case in excess of $120,000 other than for (a) payment of salary or
consulting fees for services rendered, (b) reimbursement for expenses incurred
on behalf of the Company and (c) other employee benefits, including stock option
agreements under any stock option plan of the Company.

Section 3.18

Sarbanes-Oxley; Internal Accounting Controls

.  The Company and the Subsidiaries are in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the Closing Date.  The
Company and the Subsidiaries maintain a system of internal accounting controls
sufficient





15




--------------------------------------------------------------------------------

to provide reasonable assurance that (a) transactions are executed in accordance
with management’s general or specific authorizations, (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (c) access to assets
is permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company and the Subsidiaries have established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms.  The Company’s certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or are reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

Section 3.19

Certain Fees

.  No brokerage or finder’s fees or commissions are or will be payable by the
Company or any Subsidiary to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents.  Investor shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this Section that
may be due in connection with the transactions contemplated by the Transaction
Documents.

Section 3.20

Investment Company

.  The Company is not and immediately after receipt of payment for the Acquired
Shares will not be an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

Section 3.21

Registration Rights

.  Except for the registration rights provided to Investor pursuant to Section
5.5, no Person has any right to cause the Company or any Subsidiary to effect
the registration under the Securities Act of any securities of the Company or
any Subsidiary.

Section 3.22

Maintenance Requirements

.  The Common Shares are registered pursuant to Section 12(g) of the Exchange
Act, and the Company has taken no action designed to, or which to its knowledge
is likely to have the effect of, terminating the registration of the Common
Shares under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration.

Section 3.23

Tax Status

.  Except for matters that would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, the Company





16




--------------------------------------------------------------------------------

and its Subsidiaries each (a) has made or filed all U.S. federal, state and
local income, all Canadian federal, provincial, and local income, and other
taxes and all foreign income and franchise tax returns, reports and declarations
required by any jurisdiction to which it is subject, (b) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations and (c) has set
aside on its books provision reasonably adequate for the payment of all material
taxes for periods that have occurred subsequent to the periods to which such
returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company or of any Subsidiary know of no basis for any
such claim.  At no time in the sixty (60) months immediately preceding the
Closing Date has more than fifty percent (50%) of the value of the Common Shares
been derived directly or indirectly from one or any combination of real or
immovable property situated in Canada, Canadian resource properties, timber
resource properties or options in respect of, or interests in, or for civil law
rights in, such property whether or not the property exists.  

Section 3.24

Foreign Corrupt Practices

.  Neither the Company nor any Subsidiary, nor to the knowledge of the Company
or any Subsidiary, any agent or other person acting on behalf of the Company or
any Subsidiary, has (a) directly or indirectly, used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (b) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (c) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any person acting on its behalf of which the Company is aware) which is in
violation of law, or (d) violated in any material respect any provision of the
FCPA.

Section 3.25

Regulation M Compliance

.  The Company has not, and to its knowledge no one acting on its behalf has,
(a) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (b) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the
Securities, or (c) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.

Section 3.26

Office of Foreign Assets Control

.  Neither the Company nor any Subsidiary nor, to the Company’s knowledge, any
director, officer, agent, employee or Affiliate of the Company or any
Subsidiary, is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”).

Section 3.27

Money Laundering

.  The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any Subsidiary with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company or any Subsidiary, threatened.





17




--------------------------------------------------------------------------------



Section 3.28

Exclusivity of Representations

.  The representations and warranties made by the Company herein are the
exclusive representations and warranties made by the Company.  The Company
hereby disclaims any other express or implied representations or warranties.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF INVESTOR

Investor hereby makes the following representations and warranties to the
Company as of the Closing Date (unless as of a specific date therein):

Section 4.1

Organization

.  Investor is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of California with full right, corporate
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.

Section 4.2

Authorization

.  The execution and delivery of this Agreement and performance by Investor of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action on the part of Investor.  Each Transaction Document
to which it is a party has been duly executed by Investor, and when delivered by
Investor in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Investor, enforceable against it in accordance
with its terms, except (a) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (b) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (c) insofar as indemnification and
contribution provisions may be limited by applicable law.

Section 4.3

No Conflicts

.  The execution, delivery and performance by Investor of this Agreement and the
other Transaction Documents to which it is a party, the purchase of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby do not and will not (a) conflict with or violate any provision of
Investor’s certificate or articles of incorporation, bylaws or other
organizational documents, or (b) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any Lien upon any of the properties or assets of
Investor, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing an Investor
debt or otherwise) or other understanding to which the Investor is a party or by
which any property or asset of the Investor is bound or affected, or
(c) conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which Investor is subject (including U.S. federal securities laws
and regulations), or by which any property or asset of Investor is bound or
affected; except in the case of each of clauses (b) and (c), such as could not
have or reasonably be expected to result in a Material Adverse Effect.

Section 4.4

Certain Fees

.  No brokerage or finder’s fees or commissions are or will be payable by
Investor to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the





18




--------------------------------------------------------------------------------

Transaction Documents.  The Company shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by the Transaction Documents.

Section 4.5

Unregistered Securities

.

(a)

Accredited Investor Status; Sophisticated Investor.  Investor is an “accredited
investor” as that term is defined in Rule 501 of the Securities Act and is able
to bear the risk of its investment in the Securities and at the present time
would be able to afford a complete loss of such investments.  Investor has such
knowledge, sophistication and experience in financial and business matters that
it is capable of evaluating the merits and risks of the purchase of the
Securities.

(b)

Cooperation.  Investor shall cooperate reasonably with the Company to provide
any information required to be included in the Company’s securities filings.

(c)

Access to Information.  Investor has been afforded the opportunity to ask
questions of the Company and received answers thereto, as Investor deemed
necessary in connection with the decision to purchase the Securities.  Neither
such inquiries nor any other due diligence investigations conducted at any time
by Investor shall modify, amend or affect Investor’s right to rely on the
Company’s representations and warranties contained in ARTICLE III.  Investor
understands and acknowledges that its purchase of the Securities involves a high
degree of risk and uncertainty.  Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its investment in the Securities, and has made its own
assessment and has satisfied itself concerning the relevant tax and other
economic considerations relevant to its investment in the Securities.

(d)

Investor Representation.  Investor is purchasing the Securities as principal for
its own account, solely for the purpose of investment and not with a view to
distribution in violation of any securities laws.  Investor has no present
agreement, undertaking, arrangement, obligation or commitment providing for the
disposition of the Securities.  Investor understands and acknowledges that the
Securities it is purchasing are characterized as “restricted securities” under
the U.S. federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering.  Investor has been
advised and understands and acknowledges that the Securities have not been
registered under the Securities Act or under the “blue sky” laws of any
jurisdiction and may be resold only if registered pursuant to the provisions of
the Securities Act (or if eligible, pursuant to the provisions of Rule 144
promulgated under the Securities Act or pursuant to another available exemption
from the registration requirements of the Securities Act).

(e)

General Solicitation.  Investor is not purchasing the Securities as a result of
any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.





19




--------------------------------------------------------------------------------



(f)

Canadian Private Placement.  Investor acknowledges that the Securities have not
been registered or qualified for distribution in any Canadian province, and are
not eligible for resale in Canada for a period ending four (4) months plus one
day from the Closing Date (the “Canadian Transfer Restriction”).  Investor is
acquiring the Securities as principal for its own account and not with a view
toward, or for sale in connection with, any distribution thereof, or with any
present intention of distributing or selling the Securities in any Province or
Territory of Canada.  Investor is (i) an “accredited investor” as defined in
National Instrument 45-106 Prospectus Exemptions of the Canadian Securities
Administrators and was not created or used solely to purchase or hold Securities
as an “accredited investor” and (ii) is able to bear the economic risk of
holding the Securities for an indefinite period.

(g)

U.S. Legend.  Investor understands and acknowledges that, until such time as the
Securities have been registered pursuant to the provisions of the Securities
Act, or the Securities are sold pursuant to Rule 144 promulgated under the
Securities Act or another available exemption under the Securities Act, the
Securities will bear the following restrictive legend:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW.  THE
HOLDER OF THIS SECURITY, BY PURCHASING THE SECURITY, AGREES FOR THE BENEFIT OF
RARE ELEMENT RESOURCES LTD. (THE “COMPANY”) THAT THE SECURITY MAY BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY, (B) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND IN COMPLIANCE
WITH ANY APPLICABLE LOCAL SECURITIES LAWS AND REGULATIONS, (C) OUTSIDE THE
UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE SECURITIES
ACT AND IN COMPLIANCE WITH ANY APPLICABLE LOCAL SECURITIES LAWS AND REGULATIONS,
(D) IN COMPLIANCE WITH THE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS OR (E) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS, PROVIDED THAT, IN THE CASE OF (C), (D) OR (E), THE HOLDER
HAS DELIVERED TO THE COMPANY AND THE REGISTRAR AND TRANSFER AGENT AN OPINION OF
COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COMPANY AND THE REGISTRAR AND TRANSFER AGENT TO SUCH EFFECT.”

(h)

Canadian Legend.  Investor acknowledges that the Securities are not being
qualified pursuant to a prospectus for distribution to the public in Canada
under applicable





20




--------------------------------------------------------------------------------

Canadian securities laws and are not freely tradeable in Canada.  Any
certificate representing the Acquired Shares, the Option and the Option Shares
will bear, or if the Acquired Shares, the Option and/or the Option Shares are
entered into a direct registration or other electronic book-entry system, then
Investor acknowledges notice of such Securities being subject to, the legend set
forth below:

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [Insert four months plus one (1) day from the
Closing Date].”

(i)

Reliance upon Investor’s Representations and Warranties.  Investor understands
and acknowledges that the Securities are being offered and sold in reliance on a
transactional exemption from the registration requirements of U.S. federal and
state securities laws, and that the Company is relying in part upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of Investor set forth in this Agreement in (i) concluding that
the issuance and sale of the Securities is a “private offering” and, as such, is
exempt from the registration requirements of the Securities Act, and
(ii) determining the applicability of such exemptions with respect to Investor’s
purchase of the Securities.

Section 4.8

Report of Trade

.  Investor acknowledges that the Company may be required to file a report with
the Canadian securities commissions or other securities regulatory authorities
containing personal information about Investor.  This report will include the
full name, address and telephone number of Investor, the number and type of
securities purchased, the total purchase price paid for the securities, the date
of the Closing and the exemption relied upon under applicable securities laws to
complete such purchase.

Section 4.7

Anti-Money Laundering

.  None of the funds being used to purchase the Securities are to Investor’s
knowledge proceeds obtained or derived directly or indirectly as a result of
illegal activities.  The funds being used to purchase the Securities which will
be advanced by Investor to the Company hereunder will not represent proceeds of
crime for the purposes of the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (the “PCMLTFA”) and Investor acknowledges that the
Company may in the future be required by law to disclose Investor’s name and
other information relating to this Agreement and Investor’s subscription
hereunder, on a confidential basis, pursuant to the PCMLTFA.  To the best
knowledge of Investor, (a) none of the funds to be provided by or on behalf of
Investor are being rendered on behalf of a person or entity who has not been
identified to Investor; and (b) Investor shall promptly notify the Company if
Investor discovers that any of such representations cease to be true, and to
provide the Company with appropriate information in connection therewith.

Section 4.8

Certain Transactions and Confidentiality

.  Other than consummating the transactions contemplated hereunder, Investor has
not, nor has any Person acting on behalf of or pursuant to any understanding
with Investor, directly or indirectly, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the date of the Term Sheet and ending immediately prior to the
later of (a) the date of execution of this Agreement or (b) the Closing Date.
 Investor has maintained the confidentiality





21




--------------------------------------------------------------------------------

of all disclosures made to it in connection with the transactions contemplated
hereunder (including the existence and terms of the transactions contemplated
hereunder).

ARTICLE V
OTHER AGREEMENTS OF THE PARTIES

Section 5.1

Investor Director Designees; Other Director Nominees

.

(a)

Investor Director Designees.  Subject to applicable law and Trading Market rules
and regulations, Investor shall have the right to designate two directors for
appointment or election to the Board of Directors (any Investor appointee, an
“Investor Director Designee”), where the Board of Directors is comprised of six
or seven directors following such appointment (or 33.5% of appointees to the
Board of Directors where the Board of Directors is comprised of more than seven
directors).  If the Option is exercised in full and the Investor continues to
own the Acquired Shares, then Investor shall have the right to designate one
additional director for appointment or election to the Board of Directors,
resulting in three total Investor Director Designees of a seven-member Board of
Directors (or 42.8%, of appointees to the Board of Directors where the Board of
Directors is comprised of more than seven directors), subject to applicable law
and Trading Market rules and regulations.  For greater certainty, (i) each
Investor Director Designee must satisfy all applicable legal and regulatory
requirements to be qualified to act as a director of the Company, including
requirements of the Trading Market and applicable corporate and securities laws,
and (ii) Investor shall use its commercially reasonable efforts to cause each
Investor Director Designee to provide his or her consent to act as a director of
the Board of Directors effective at the time of his or her appointment or
election, as the case may be, to the Board of Directors.

(b)

Appointment of Investor Director Designees.  Promptly following the Closing, the
Company shall take such action as is necessary to appoint Investor’s designees
to fill any vacancies on the Board of Directors with the applicable number of
Investor Director Designees and to nominate and support for election in the same
manner as all other nominees proposed by the Company (including causing such
designees’ names to be included in the slate of nominees proposed by the Company
to its shareholders for election as directors and soliciting proxies in favor of
the election of such designees in the event that the Company intends to solicit
any such proxies in connection with an annual or special meeting of shareholders
where directors are elected), and the Company shall recommend a “for” vote to
its shareholders in respect of such Investor Director Designees at each annual
and special meeting of shareholders where directors are elected.

(c)

Replacement. Upon the resignation, death or disability of an Investor Director
Designee serving as a director of the Board of Directors, Investor shall have
the right to designate a replacement Investor Director Designee and either the
remaining directors on the Board of Directors shall promptly (and in any event
within ten (10) Business Days) appoint such replacement Investor Director
Designee to fill the vacancy on the Board of Directors or, if the remaining
directors fail to appoint such replacement Investor Director Designee to fill
such vacancy, then the Company shall duly nominate such replacement Investor
Director Designee for election to the Board of Directors pursuant to Section
5.1(b), and, if requested by Investor,





22




--------------------------------------------------------------------------------

promptly call (or cause to be called) and hold a special meeting of shareholders
of the Company for the purpose of voting on such replacement Investor Director
Designee.

(d)

Other Director Nominees.  Notwithstanding the Expiration Date set forth in
Section 5.1(e), Investor shall vote its Common Shares and any other voting
securities of the Company (whether now owned or hereafter acquired) over which
Investor has voting control and shall take all other necessary actions within
its control as a shareholder (including attendance at meetings in person or by
proxy for purposes of obtaining a quorum) to support the director nominees of
the Company and vote “for” the Company’s director nominees in connection with
the 2017 and 2018 annual meeting of shareholders of the Company.

(e)

Expiration Date.  Notwithstanding anything to the contrary in this Agreement,
Investor’s rights and the Company’s obligations under Section 5.1(a), Section
5.1(b) and Section 5.1(c) shall terminate on such date that Investor’s Fully
Diluted Pro Rata Ownership Percentage in the Company is less than 33.0% (the
“Expiration Date”).

(f)

Committees.

 Investor will have the right to designate its Investor Board Designee(s) as an
observer of any committee of the Board of Directors that currently exists or
that may be formed after the Closing. If Investor requests that any Investor
Board Designee serve as member of any committee of the Board of Directors that
currently exists or that may be formed after Closing, such request shall be
considered by the Board of Directors in good faith, provided such Investor Board
Designee possesses the necessary qualifications to serve as member of such
committee.

Section 5.2

Approval of Certain Major Actions

.

(a)

Certain Major Actions.  Absent a waiver approved by the Board of Directors with
the concurrence of a majority of the Investor Director Designees, the Company
and Investor agree that the Company shall not take the following actions without
the approval of the holders of a majority of the Common Shares then outstanding:

(i)

except for the issuance of (A) Equity Securities to employees, officers,
consultants or directors of the Company pursuant to any equity incentive plan in
existence as of the date hereof and (B) Equity Securities issuable upon the
conversion, exercise or exchange of Equity Securities (to the extent such Equity
Securities are outstanding on the date of this Agreement), authorize the
issuance of additional shares of capital stock of the Company; provided,
however, if Investor does not exercise the Option in full within the Option
Period, the concurrence of a majority of the Investor Director Designees shall
not be required for the issuance of additional shares of capital stock of the
Company so long as such issuance is approved by a majority vote of the Board of
Directors;

(ii)

incur any indebtedness for borrowed money or making any loan, in each case in
excess of $1,000,000 individually or in the aggregate with all such other
indebtedness or loans, as the case may be, then outstanding;

(iii)

enter into any transaction involving the acquisition of any assets and/or equity
interests of any third party or the sale, lease, license or other disposition of





23




--------------------------------------------------------------------------------

any portion of the Company’s assets to a third party, in each case involving
consideration, either in a single transaction or series of related transactions
in any fiscal year, in excess of $1,000,000; and

(iv)

authorize any dividend or distribution (except for any dividend or distribution
of Equity Securities).

For greater certainty and notwithstanding the foregoing, if there are no
Investor Director Designees on the Board of Directors, the foregoing actions may
be taken by the Company upon the authorization of the Board of Directors without
such shareholder approval.

(b)

Expiration Date.  Notwithstanding anything to the contrary in this Agreement,
Investor’s rights and the Company’s obligations under this Section 5.2 shall
terminate on the Expiration Date.

Section 5.3

Information Rights

.  Following the Closing, the Investor Director Designees shall be entitled to
receive all financial reports, government agency notices, operational updates,
and other information that the other directors receive in connection with their
service on the Board of Directors or any committee thereof subject to the same
fiduciary duties and confidentiality obligations that apply to all directors of
the Company.  Notwithstanding anything to the contrary in this Agreement,
Investor’s rights and the Company’s obligations under this Section 5.3 shall
terminate on the Expiration Date; provided, that the foregoing shall not affect
the provision of information to any Investor Director Designee in their capacity
as member of the Board of Directors following the Expiration Date.

Section 5.4

Preemptive Rights

.

(a)

Grant of Preemptive Rights.  The Company shall provide Investor with ten (10)
calendar days’ advance written notice of any proposed offering of Company equity
securities (including any securities or rights convertible into Company equity
securities, collectively “Equity Securities”), other than an Excepted Offering
(it being understood that any offering with respect to which Investor was
already offered the opportunity to exercise its pre-emptive rights contemplated
hereunder shall not constitute an offering of Equity Securities to which this
Agreement applies).

(b)

Offering Notice and Election to Purchase.  Prior to or in connection with the
consummation of any offering of Equity Securities, other than an Excepted
Offering (any such offering of Equity Securities, an “Offering”), the Company
shall promptly notify Investor in writing of the terms of such Offering (the
“Offering Notice”), and Investor shall have a right to purchase Equity
Securities of the kind offered in such Offering on the following terms:

(i)

Investor shall be entitled to purchase in connection with such Offering such
Equity Securities up to such aggregate amount as would permit Investor to
maintain (but not increase) its Fully Diluted Pro Rata Ownership Percentage.

(ii)

In the event an Offering is conducted as a registered public offering, Investor
shall be entitled to purchase such Equity Securities at the public





24




--------------------------------------------------------------------------------

offering price for such Offering.  In the event the Offering is conducted as an
underwritten registered offering in which there is a separate closing for the
issuance of Equity Securities pursuant to the underwriters’ over-allotment or
similar option, the Company shall provide a separate Offering Notice to Investor
with respect to such issuance.  In the event the Offering is conducted as an
offering other than a public offering (e.g., a private placement), Investor
shall be entitled to purchase such Equity Securities at the same price that was
paid by the purchasers of Equity Securities in such Offering.

(iii)

Investor shall have ten (10) calendar days from the date of its receipt of the
Offering Notice, or four (4) calendar days if the Offering Notice specifies that
the Offering is a “bought deal” underwritten offering under Canadian securities
laws, to elect to purchase, and to fully fund the purchase, of any such Equity
Securities.  If Investor does not elect to purchase any Equity Securities and/or
does not provide immediately available funds for the purchase of such Equity
Securities to the Company within such ten (10) calendar day period or four (4)
calendar day period, as applicable, Investor’s rights to purchase such Equity
Securities shall terminate.

(c)

Preemptive Rights Expiration Date.  Notwithstanding anything to the contrary in
this Agreement, Investor’s rights and the Company’s obligations under this
Section 5.4 shall terminate on such date that Investor’s Fully Diluted Pro Rata
Ownership Percentage in the Company is less than 20.0% (the “Preemptive Rights
Expiration Date”).

Section 5.5

Piggyback Registration Rights

.

(a)

Piggyback Notice; Piggyback Registration; Piggyback Request.  Except as set
forth in Section 5.5(c), if the Company shall at any time propose to register
the offer and sale of any Common Shares under the Securities Act whether for its
own account or for the account of one or more shareholders of the Company
(excluding an offering relating solely to an employee benefit plan or an
offering relating to a transaction on Form S-4 or Form S-8), the Company shall
promptly notify Investor, on behalf of all Holders, of such proposal reasonably
in advance of (and in any event at least ten (10) Business Days before) the
filing of the relevant registration statement, as applicable (the “Piggyback
Notice”).  The Piggyback Notice shall offer the Holders the opportunity to
include in such Registration Statement the number of Registrable Securities as
they may request (a “Piggyback Registration”).  Subject to Section 5.5(c), the
Company shall include in each such Piggyback Registration such Registrable
Securities for which the Company has received written requests within five (5)
Business Days after sending the Piggyback Notice (“Piggyback Request”) for
inclusion therein.

(b)

Underwritten Offering.  If the Company initiates an underwritten offering of
Common Shares for the Company’s own account and the managing underwriter advises
the Company and Investor in writing that in its reasonable and good faith
opinion the number of Common Shares proposed to be included in such
registration, including all Registrable Securities and all other Common Shares
proposed to be included in such underwritten offering, exceeds the number of
Common Shares which can be sold in such offering and/or that the number of
Common Shares proposed to be included in any such registration or takedown would
adversely affect the price per Common Share to be sold in such offering, the
Company shall include in





25




--------------------------------------------------------------------------------

such registration or takedown (i) first, the Common Shares that the Company
proposes to sell for its own account; (ii) second, the Common Shares requested
to be included therein by Holders, allocated among such Holders on a pro rata
basis in accordance with the number of Registrable Securities owned by such
Holder or in such manner as they shall otherwise agree; and (iii) third, the
Common Shares requested to be included therein by holders of Common Shares other
than holders of Registrable Securities, allocated among such holders on a pro
rata basis; provided that in any event the Holders of Registrable Securities
shall be entitled to register the offer of, and sell or distribute, a percentage
of the securities to be included in any such registration or takedown equal to
the lesser of (x) 20% or (y) the pro rata fully diluted equity ownership
percentage in the Company that Investor has immediately prior to such
registration or takedown.  If an underwritten offering of Common Shares is
initiated on behalf of a holder of Common Stock other than the Registrable
Securities, and the managing underwriter advises the Company in writing that in
its reasonable and good faith opinion the number of shares of Common Stock
proposed to be included in such registration or takedown, including all
Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration or takedown would
adversely affect the price per share of the Common Stock to be sold in such
offering, the Company shall include in such registration or takedown (i) first,
the shares of Common Stock requested to be included therein by the holder(s)
requesting such registration or takedown and by the Holders of Registrable
Securities, allocated pro rata among all such holders on the basis of the number
of shares of Common Stock other than the Registrable Securities (on a fully
diluted, as converted basis) and the number of Registrable Securities, as
applicable, owned by all such holders or in such manner as they may otherwise
agree; and (ii) second, the shares of Common Stock requested to be included
therein by other holders of Common Stock, allocated among such holders in such
manner as they may agree.

(c)

Termination or Withdrawal.  The Company shall have the right to terminate or
withdraw any registration initiated by it under this Section 5.5 at any time
after the time periods set forth in Section 5.5(f)(ii) below in its sole
discretion whether or not any Holder has elected to include Registrable
Securities in such Piggyback Registration.  The registration expenses of such
withdrawn registration shall be borne by the Company in accordance with Section
5.5(g).

(d)

Duration.  All registration rights granted under this Section 5.5 shall continue
to be applicable with respect to any Holder until the date upon which such
securities no longer qualify as Registrable Securities.

(e)

Lock-up Agreement.  Each Holder agrees that in connection with any registered
offering of Common Shares or other Equity Securities, and upon the request of
the managing underwriter in such offering, such Holder shall not, without the
prior written consent of such managing underwriter, during the ten (10) days
prior to the effective date of such registration and ending on the date
specified by such managing underwriter (such period not to exceed 90 days),
(i) offer, pledge, sell, contract to sell, grant any option or contract to
purchase, purchase any option or contract to sell, hedge the beneficial
ownership of or otherwise dispose of, directly or indirectly, any Common Shares
or any securities convertible into, exercisable for or exchangeable for Common
Shares (whether such shares or any such securities are then owned





26




--------------------------------------------------------------------------------

by the Holder or are thereafter acquired), or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of such securities, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Common
Shares or such other securities, in cash or otherwise.  The foregoing provisions
of this Section 5.5(e) shall not apply to sales of Registrable Securities to be
included in such offering pursuant to Section 5.5(a), and shall be applicable to
the Holders only if all officers and directors of the Company and all
shareholders owning more than 5.0% of the Company’s outstanding Common Shares
are subject to the same restrictions.  Each Holder agrees to execute and deliver
such other agreements as may be reasonably requested by the Company or the
managing underwriter which are consistent with the foregoing or which are
necessary to give further effect thereto.  Notwithstanding anything to the
contrary contained in this Section 5.5(e), each Holder shall be released, pro
rata, from any lock-up agreement entered into pursuant to this Section 5.5(e) in
the event and to the extent that the managing underwriter or the Company permit
any discretionary waiver or termination of the restrictions of any lock-up
agreement pertaining to any officer, director or holder of greater than 5.0% of
the outstanding Common Shares.  The underwriters in connection with such
registration are intended third-party beneficiaries of this Section 5.5(e) and
shall have the right and power to enforce the provisions hereof as though they
were a party hereto. The Company shall not effect any sale registered under the
Securities Act or distribution of its equity securities, or any securities
convertible into, exercisable for or exchangeable for shares of such securities,
during the ten (10) days prior to and during the ninety (90) day period
beginning on the effective date of any underwritten Demand Registration or any
underwritten registered offering of Common Shares (other than a registration (i)
pursuant to a Registration Statement on Form S-8 (or other registration solely
relating to an offering or sale to employees or directors of the Company
pursuant to any employee stock plan or other employee benefit arrangement), (ii)
pursuant to a Registration Statement on Form S-4 (or similar form that relates
to a transaction subject to Rule 145 under the Securities Act or any successor
rule thereto), or (iii) in connection with any dividend or distribution
reinvestment or similar plan), unless the managing underwriter of any such
underwritten registration otherwise agrees.

(f)

Registration Procedures.  The procedures to be followed by the Company and each
Holder electing to include Registrable Securities in a Registration Statement
pursuant to this Agreement, and the respective rights and obligations of the
Company and such Holders, with respect to the preparation, filing and
effectiveness of such Registration Statement, are as follows (it being
understood and agreed that, notwithstanding any other provision hereof, the
Company shall not be required to provide any Non-Public Information to any
Person hereunder unless such Person agrees to maintain the confidentiality of
such information):

(i)

In connection with a Piggyback Registration, the Company shall at least five (5)
days prior to the anticipated filing of the initial Registration Statement that
identifies the Holders and any related Prospectus or any amendment or supplement
thereto (except for any filing made under the Exchange Act that is incorporated
by reference into the Registration Statement), (A) furnish to the Holders copies
of all Registration Statements that identify the Holders and any related
Prospectus or any amendment or supplement thereto (except for any filing made
under the Exchange Act that is incorporated by reference into the Registration
Statement) prior to filing and (B) use commercially reasonable efforts to
address in each document when so filed with the





27




--------------------------------------------------------------------------------

Commission such comments as the Holders reasonably shall propose prior to the
filing thereof.

(ii)

The Company shall use reasonable best efforts to as promptly as reasonably
practicable (A) prepare and file with the Commission such amendments, including
post-effective amendments, and supplements to each Registration Statement and
the Prospectus used in connection therewith as may be necessary under applicable
law to keep such Registration Statement continuously effective with respect to
the disposition of all Registrable Securities covered thereby for its
Effectiveness Period; (B) cause the related Prospectus to be amended or
supplemented by any required prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; and (C) respond to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably practicable provide the Holders
true and complete copies of all correspondence from and to the Commission
relating to such Registration Statement that pertains to the Holders as selling
Holders.

(iii)

The Company shall comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration Statements
and the disposition of all Registrable Securities covered by each Registration
Statement.

(iv)

The Company shall notify the Holders as promptly as reasonably practicable
(A)(1) when a Prospectus or any prospectus supplement or post-effective
amendment to a Registration Statement in which a Holder is included has been
filed; (2) when the Commission notifies the Company whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (in which case the Company shall provide
true and complete copies thereof and all written responses thereto to the
Holders that pertain to the Holders as selling Holders); and (3) with respect to
each such Registration Statement or any post-effective amendment thereto, when
the same has been declared effective; (B) of any request by the Commission or
any other U.S. federal or state governmental authority for amendments or
supplements to such Registration Statement or Prospectus or for additional
information that pertains to such Holders as sellers of Registrable Securities;
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of such Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (E) of the occurrence of any
event or passage of time that makes any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances





28




--------------------------------------------------------------------------------

under which they were made, not misleading (provided, however, that no notice by
the Company shall be required pursuant to this clause (E) in the event that the
Company either promptly files a prospectus supplement to update the Prospectus
or a Form 8-K or other appropriate Exchange Act report that is incorporated by
reference into the Registration Statement, which in either case, contains the
requisite information that results in such Registration Statement no longer
containing any untrue statement of material fact or omitting to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading), it being understood and agreed that
the Company shall notify all Holders of an event contemplated by this
clause (E).

(v)

The Company shall use reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (A) any order suspending the effectiveness of a
Registration Statement, or (B) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, as promptly as reasonably practicable, or if any such order or
suspension is made effective during any Blackout Period or Suspension Period, as
promptly as reasonably practicable after such Blackout Period or Suspension
Period is over.

(vi)

During the Effectiveness Period, the Company shall furnish to each such Holder,
without charge, at least one conformed copy of each Registration Statement and
each amendment thereto and all exhibits to the extent requested by such Holder
(including those incorporated by reference) promptly after the filing of such
documents with the Commission; provided that the Company shall not have any
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.

(vii)

The Company shall promptly deliver to each Holder, without charge, as many
copies of each Prospectus or Prospectuses (including each form of prospectus)
authorized by the Company for use and each amendment or supplement thereto as
such Holder may reasonably request during the Effectiveness Period.  Subject to
the terms of this Agreement, including Section 5.5(i), the Company consents to
the use of such Prospectus and each amendment or supplement thereto by each of
the selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto in
the manner described therein.

(viii)

The Company shall cooperate with such Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free of all restrictive legends indicating that the
Registrable Securities are unregistered for resale under the Securities Act, and
to enable such Registrable Securities to be issued in such denominations and
registered in such names as any such Holder may request in writing.  In
connection therewith, if required by the Transfer Agent, the Company shall
promptly after the Effective Date of the Registration Statement cause an opinion
of counsel as to the effectiveness of the Registration Statement to be delivered
to and maintained with the Transfer Agent, together with any other
authorizations, certificates





29




--------------------------------------------------------------------------------

and directions required by the Transfer Agent which authorize and direct the
Transfer Agent to issue such Registrable Securities without any such legend upon
sale by the Holder of such Registrable Securities under the Registration
Statement.

(ix)

Upon the occurrence of any event contemplated by Section 5.5(f)ÞÞÞDDDD (E),
subject to Section 5.5(i) and this Section 5.5(f)ÞÞÞDDDD , as promptly as
reasonably practicable, the Company shall prepare a supplement or amendment,
including a post-effective amendment, if required by applicable law, to the
affected Registration Statement or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus relating thereto will contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(x)

The Company may require a Holder to furnish to the Company any other information
regarding the Holder and the distribution of such securities as the Company
reasonably determines is required to be included in any Registration Statement.

(xi)

Investor agrees to refrain from the purchase and sale of the Company’s
securities, including the Common Shares, while Investor is in possession of any
material non-public information regarding the Company or its Affiliates
(“Non-Public Information”) obtained by Investor in connection with the
transactions contemplated by this Agreement and Investor agrees to maintain the
confidentiality of any such information.

(xii)

The Company shall use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or “blue sky” laws of such
jurisdictions as any selling Holder requests; provided, that the Company shall
not be required to qualify generally to do business, subject itself to general
taxation or consent to general service of process in any jurisdiction where it
would not otherwise be required to do so but for this Section 5.5(f)(xii).

(g)

Registration Expenses.  All Registration Expenses incident to the Parties’
performance of or compliance with their obligations under this Agreement or
otherwise in connection with any Piggyback Registration (excluding any Selling
Expenses) shall be borne by the Company, whether or not any Registrable
Securities are sold pursuant to a Registration Statement.  For the purposes of
this Agreement, the term “Registration Expenses” means (i) all registration and
filing fees (including fees and expenses with respect to filings required to be
made with the Trading Market), (ii) printing expenses (including expenses of
printing certificates for Common Shares and of printing prospectuses if the
printing of prospectuses is reasonably requested by a Holder of Registrable
Securities included in the Registration Statement), (iii) messenger, telephone
and delivery expenses incurred by the Company, (iv) fees and disbursements of
counsel, auditors, and accountants for the Company and (v) Securities Act
liability insurance, if the Company so desires such insurance.





30




--------------------------------------------------------------------------------



(h)

Facilitation of Sales Pursuant to Rule 144.  To the extent it shall be required
to do so under the Exchange Act, the Company shall use its commercially
reasonable efforts to timely file the reports required to be filed by it under
the Exchange Act or the Securities Act (including reports under Sections 13 and
15(d) of the Exchange Act), and shall take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable the
Holders to sell Registrable Securities without registration under the Securities
Act within the limitations of the exemption provided by Rule 144; provided that,
notwithstanding the foregoing, the Company’s deregistration of securities
registered under the Securities Act and termination of reporting under the
Exchange Act or the Securities Act, in each case after the Closing, shall be
subject to the approval of the Investor Board Designee(s) (for so long as there
is any Investor Board Designee on the Board of Directors).  Upon the request of
any Holder in connection with that Holder’s sale pursuant to Rule 144, the
Company shall deliver to such Holder a written statement as to whether it has
complied with such requirements.

(i)

Discontinued Disposition.  Each Holder agrees that the Company may impose a
Suspension Period due to, and each Holder agrees that, upon receipt of a notice
from the Company of the occurrence of, any event of the kind described in
clauses (B) through (E) of Section 5.5(f)ÞÞÞD, such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemental Prospectus or amended Registration Statement as contemplated by
Section 5.5(f)ïïHHH or until it is advised in writing by the Company that the
use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement (a “Suspension Period”).  The Company may provide appropriate stop
orders to enforce the provisions of this Section 5.5(i).  The Company shall use
reasonable best efforts to terminate any Suspension Period as promptly as
practicable.

Section 5.6

Standstill Agreement

.  Unless approved in advance in writing by the Board of Directors, neither
Investor nor any of its Affiliates shall, for the period ending on the earlier
of (i) the Closing and (ii) August 18, 2018, directly or indirectly, alone or in
concert with any other Person:

(a)

make any statement or proposal to the Board of Directors, any of the Company’s
Representatives or any of the Company’s shareholders regarding, or make any
public announcement, proposal, or offer (including any “solicitation” of
“proxies” as such terms are defined or used in Regulation 14A of the Exchange
Act) with respect to, or otherwise solicit, seek, or offer to effect (including,
for the avoidance of doubt, indirectly by means of communication with the press
or media) (i) any business combination, merger, tender offer, exchange offer, or
similar transaction involving the Company or any of its Subsidiaries, (ii) any
restructuring, recapitalization, liquidation, or similar transaction involving
the Company or any of its Subsidiaries, (iii) any acquisition of any of the
Company’s debt securities, Equity Securities or assets, or rights or options to
acquire interests in any of the Company’s loans, debt securities, Equity
Securities, or assets (other than pursuant to the Option) or (iv) any proposal
to seek representation on the Board of Directors or otherwise seek to control or
influence the management, Board of Directors, or policies of the Company (other
than as provided in this Agreement);





31




--------------------------------------------------------------------------------



(b)

instigate, encourage, or assist any third party (including forming a “group”
with any such third party) to do, or enter into any discussions or agreements
with any third party with respect to, any of the actions set forth in Section
5.6(a);

(c)

take any action that would reasonably be expected to require the Company or any
of its Affiliates to make a public announcement regarding any of the actions set
forth in Section 5.6(a); or

(d)

acquire (or propose or agree to acquire), of record or beneficially, by purchase
or otherwise, any debt securities, Equity Securities, or assets of the Company
or any of its Subsidiaries, or rights or options to acquire interests in any of
the Company’s debt securities, Equity Securities, or assets (other than pursuant
to the Option).

Section 5.7

Reservation of Common Shares and Option Shares

.  As of the date hereof, the Company has reserved and the Company shall
continue to reserve and keep available at all times a sufficient number of
Common Shares for the purpose of enabling the Company to issue the Acquired
Shares pursuant to this Agreement and the Option Shares pursuant to any exercise
of the Option.

Section 5.8

Resale Restrictions

.

(a)

United States.  Investor covenants and agrees that it will not, during the
period ending on the date that is six (6) months after the date of issuance of
the Securities pursuant to the terms of this Agreement, sell or otherwise effect
a trade of any of the Acquired Shares or any Option Shares issued to Investor
upon exercise of the Option to any person resident in United States or any
person acquiring the Acquired Shares or Option Shares for the benefit of another
person resident in the United States, other than in a transaction made in
compliance with the prospectus and registration requirements of applicable U.S.
securities laws or which otherwise is made in reliance on any available
exemptions therefrom.  

(b)

Canada.  Investor covenants and agrees that it will not, during the period
ending on the date that is four (4) months plus one (1) day after the date of
issuance of the Securities pursuant to the terms of this Agreement, sell or
otherwise effect a trade of any of the Acquired Shares or any Option Shares
issued to Investor upon exercise of the Option to any person resident in Canada
or any person acquiring the Acquired Shares or Option Shares for the benefit of
another person resident in Canada, other than in a transaction made in
compliance with the prospectus and registration requirements of applicable
Canadian securities laws or which otherwise is made in reliance on any available
exemptions therefrom.

(c)

Notwithstanding anything herein to the contrary, a sale of the Acquired Shares
or Option Shares through the facilities of any Trading Market shall be deemed to
be in compliance with this Section 5.8.  

Section 5.9

Tax Matters

.

(a)

The Company and Investor agree to consult with each other in selecting (i) on or
prior to the Closing Date, an appropriate allocation of the Acquired Shares and
Option





32




--------------------------------------------------------------------------------

Price among the Acquired Shares, the Option and the IP Rights Agreement and
(ii) an appropriate allocation of any other payment as required by applicable
law.

(b)

The Company shall use commercially reasonable best efforts to advise Investor
whether or not the Company or any of its Subsidiaries is a “controlled foreign
corporation” (a “CFC”) within the meaning of Section 957 of the Code, or a
“passive foreign investment company” within the meaning of Section 1297 of the
Code (a “PFIC”), in each case for the most recently ended taxable year of the
Company, (a) on or prior to the Closing Date, (b) promptly upon request by
Investor, and (c) within 90 days following the end of each such taxable year.
 In addition, the Company shall provide Investor in a timely fashion with any
information (including access to the Company’s personnel and advisors)
reasonably requested by Investor in order to make required reports,
determinations and filings with applicable taxing authorities related to its
investment in the Company, including (i) U.S. Internal Revenue Service filings
relating to the Company’s status as a CFC or PFIC, (ii) determinations as to the
Company’s status as a CFC or PFIC, and (iii) determinations of Investor’s pro
rata portion of the Company’s Subpart F Income (for purposes of the Code) or
Investor’s pro rata share of the Company’s earnings and profits pursuant to
Section 1293 of the Code.  At the request of Investor, the Company shall take
any required or appropriate action to enable Investor to make a timely and valid
qualified electing fund (QEF) election, pursuant to Section 1295 of the Code,
with respect to the Company if the Company is (or is later determined to be) a
PFIC.

Section 5.10

Securities Laws Disclosure; Publicity

.  The Company shall file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the Commission within the time
required by the Exchange Act.  The Company and Investor shall consult with each
other in issuing any press release with respect to the transactions contemplated
hereby, and neither the Company nor Investor shall issue any such press release
nor otherwise make any such public statement without the prior written consent
of the Company, with respect to any press release of Investor, or without the
prior written consent of Investor, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.

Section 5.11

Indemnification

.

(a)

Subject to the provisions of this Section 5.11, the Company shall indemnify and
hold harmless Investor and each of its officers and directors and any Person who
controls Investor (within the meaning of the Securities Act) (each, an “Investor
Indemnified Party”), to the fullest extent permitted by applicable law, from and
against any and all losses, liabilities, obligations, claims, contingencies,
damages, diminution in value, taxes, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation (collectively, “Losses”) as incurred, arising
out of or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which any
Registrable Securities were registered, in any preliminary prospectus (if the
Company authorized the use of such preliminary prospectus prior to the Effective
Date), or in any summary or final prospectus or free writing prospectus (if such
free writing prospectus was





33




--------------------------------------------------------------------------------

authorized for use by the Company) or in any amendment or supplement thereto (if
used during the period the Company is required to keep the Registration
Statement current), or arising out of, based upon or resulting from the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements made therein, in the light of the
circumstances in which they were made, not misleading; provided, however, that
the Company shall not be liable to any Investor Indemnified Party to the extent
that any such claim arises out of, is based upon or results from an untrue or
alleged untrue statement or omission or alleged omission made in such
Registration Statement, such preliminary, summary or final prospectus or free
writing prospectus or such amendment or supplement, in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Investor Indemnified Party specifically for use in the preparation thereof.
 The Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.  Notwithstanding anything to the
contrary herein, this Section 5.11 shall survive any termination or expiration
of this Agreement indefinitely.

(b)

Subject to the provisions of this Section 5.11, Investor shall indemnify and
hold harmless the Company, its Affiliates and each of their respective officers,
directors and any Person who controls the Company (within the meaning of the
Securities Act), to the fullest extent permitted by applicable law, from and
against any and all Losses as incurred, arising out of or relating to (a) any
breach of any of the representations, warranties, covenants or agreements made
by Investor in this Agreement or in the other Transaction Documents or (b) in
connection with any Registration Statement in which a Holder participates, any
untrue or alleged untrue statement of a material fact contained in any such
Registration Statement, in any preliminary prospectus (if used prior to the
Effective Date of such Registration Statement), or in any summary or final
prospectus or free writing prospectus or in any amendment or supplement thereto
(if used during the period the Company is required to keep the Registration
Statement current), or arising out of, based upon or resulting from the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements made therein, in the light of the
circumstances in which they were made, not misleading, but in each case only to
the extent that the same are made in reliance and in conformity with information
relating to the Holder furnished in writing to the Company by such Holder for
use therein.

(c)

Promptly after receipt by an indemnified party of notice of the commencement of
any action or proceeding involving a claim referred to in Section
5.11(aÞÞÞD or Section 5.11(bÞÞÞ, such indemnified party shall,
if a claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action; provided,
however, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under Section
5.11(aÞÞÞD or Section 5.11(bÞÞÞ, except and only to the extent
that the indemnifying party forfeits rights or defenses by reason of such
failure.  In case any such action is brought against an indemnified party,
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim or such action seeks an injunction or other equitable relief against the
indemnified party, the indemnifying party shall be entitled to participate in
and to assume the defense thereof, jointly with any other indemnifying party
similarly notified to the extent that it may wish, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its





34




--------------------------------------------------------------------------------

election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than
reasonable costs of investigation, provided, that, if in the reasonable judgment
of the indemnified party based on the written opinion of its external legal
counsel, there are legal defenses available to an indemnified party that are
different from or additional to those available to the indemnifying party, the
indemnifying party shall be liable for the reasonable fees and expenses of one
firm of legal counsel and local counsel in each applicable jurisdiction to the
indemnified party.  The indemnified party shall not, without the consent of the
indemnifying party, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to the indemnifying party of a release from all
liability in respect to such claim or litigation.  No indemnifying party shall,
without the prior written consent of the indemnified party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation and contains no injunction or similar relief binding upon the
indemnified party.  An indemnifying party who is not entitled to, or elects not
to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (in addition to any local counsel) for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party there may be one or
more legal or equitable defenses available to such indemnified party that are in
addition to or may conflict with those available to another indemnified party
with respect to such claim.  For the avoidance of doubt, notwithstanding any
assumption by an indemnifying party of the defense of a claim hereunder, the
indemnified party shall have the right to employ separate counsel in any such
matter and participate in the defense thereof, but the fees and expenses of such
counsel, other than reasonable costs of investigation, shall be at the expense
of such indemnified party, unless the Parties agree otherwise or in the
reasonable judgment of the indemnified party based on the opinion of its
external legal counsel, there are legal defenses available to an indemnified
party that are different from or additional to those available to the
indemnifying party.

(d)

Other than in the case of fraud, the aggregate amount of all Losses for which an
indemnifying party shall be liable pursuant to Section 5.11(aïïï or
Section 5.11(b, as the case may be, shall not exceed fifty percent
(50%) of the Acquired Shares and Option Price.

(e)

Other than in the case of fraud, in no event shall any indemnifying party be
liable for any punitive damages except to the extent such damages are required
to be paid to a third party in connection with a third party claim.

ARTICLE VI
MISCELLANEOUS

Section 6.1

Survival, Etc

.  The representations and warranties in this Agreement shall terminate on the
earlier to occur of (a) the fourth anniversary of the date hereof or (b) the
exercise date of the Option. The covenants and agreements set forth in ARTICLE V
and any other agreement in this Agreement that contemplates performance after
the Closing shall survive the Closing, and those in this ARTICLE VI shall
survive termination of this Agreement.  The





35




--------------------------------------------------------------------------------

Confidentiality Agreement shall survive termination of this Agreement in
accordance with its terms.

Section 6.2

Fees and Expenses

.  Except as expressly set forth in the Transaction Documents to the contrary,
each Party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such Party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement and the other Transaction Documents.  The Company shall pay all
Transfer Agent fees (including any fees required for same-day processing of any
instruction letter delivered by the Company and any exercise notice delivered by
Investor), stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to Investor.

Section 6.3

Entire Agreement

.  The Transaction Documents, together with the exhibits and schedules thereto,
contain the entire understanding of the Parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters (including, for greater certainty,
the Term Sheet), which the Parties acknowledge have been merged into such
documents, exhibits and schedules, except for the Confidentiality Agreement.

Section 6.4

Notices

.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at or prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile on a day that is not
a Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the Party to whom such notice is required to be given.  Such notices,
communications and deliveries must be sent to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 6.4):

If to the Company, to:




Randall J. Scott

Rare Element Resources Ltd.

P.O. Box 271049

Littleton, Colorado 80127

Facsimile: (720) 278-2490




with a copy (which shall not constitute notice) to:




Timothy D. Rampe, Esq.

Davis Graham & Stubbs LLP

1550 Seventeenth Street, Suite 500

Denver, Colorado 80202

Facsimile: (303) 893-1379








36




--------------------------------------------------------------------------------

If to Investor, to:




Kenneth J. Mushinski

Synchron

3550 General Atomics Court

San Diego, California 92121

Facsimile: (858) 455-3213




with a copy (which shall not constitute notice) to:




Donald G. Kilpatrick

Pillsbury Winthrop Shaw Pittman LLP

1540 Broadway

New York, NY 10036

Facsimile: (917) 464-6441







Section 6.5

Amendments; Waivers

.  No provision of this Agreement may be waived, modified, supplemented or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Investor or, in the case of a waiver, by the Party against whom
enforcement of any such waived provision is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either Party to exercise any right hereunder in
any manner impair the exercise of any such right.

Section 6.6

Successors and Assigns

.  This Agreement shall be binding upon and inure to the benefit of the Parties
and their successors and permitted assigns.  Neither Party may assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the other Party; provided, however, that Investor may assign to an
Affiliate of Investor any or all of Investor’s rights under this Agreement
without the prior written consent of the Company as long as Investor gives prior
notice of such assignment to the Company and such Affiliate agrees in writing
(which shall be in form and substance acceptable to the Company) to be bound,
with respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to Investor.

Section 6.7

No Third-Party Beneficiaries

.  This Agreement is intended for the benefit of the Parties and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person (including any
shareholder of the Company), except as otherwise set forth in Section 5.5(e) and
Section 5.11.

Section 6.8

Governing Law

.  All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof.  Each Party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a Party or its





37




--------------------------------------------------------------------------------

respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and U.S.
federal courts sitting in the City of New York.  Each Party hereby irrevocably
submits to the exclusive jurisdiction of the state and U.S. federal courts
sitting in the City of New York, Borough of Manhattan for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of any of the Transaction Documents), and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each Party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such Party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  

Section 6.9

Execution

.  This Agreement may be executed in counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each Party and delivered to each
other Party, it being understood that the Parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

Section 6.10

Severability

.  If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the Parties shall use their commercially reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction.  It is hereby stipulated and declared to be the
intention of the Parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

Section 6.11

Replacement of Securities

.  If any certificate or instrument evidencing any Securities is mutilated,
lost, stolen or destroyed, the Company shall issue or cause to be issued in
exchange and substitution for and upon cancellation thereof (in the case of
mutilation), or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction.  The applicant for a new certificate
or instrument under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of such
replacement Securities.

Section 6.12

Interpretation

.  When a reference is made in this Agreement to an Article, Section or
Schedule, such reference shall be to an Article of, a Section of, or a Schedule
to this





38




--------------------------------------------------------------------------------

Agreement unless otherwise indicated.  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”  When used in this
Agreement, the words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term.  Any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
 References to a Person are also to its permitted successors and assigns.  All
references to days mean calendar days unless otherwise provided.  The word “or”
shall be inclusive and not exclusive.  Any reference in this Agreement to “$”
means U.S. dollars.

Section 6.13

Saturdays, Sundays, Holidays, Etc

.  If the last or appointed day for the taking of any action or the expiration
of any right required or granted herein shall not be a Business Day, then such
action may be taken or such right may be exercised on the next succeeding
Business Day.

Section 6.14

Construction

.  The Parties agree that each of them and/or their respective counsel have
reviewed and had an opportunity to revise the Transaction Documents and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the Transaction Documents or any amendments thereto.  In
addition, each and every reference to share prices and Common Shares in any
Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Shares that occur after the date of this Agreement.

Section 6.15

Waiver of Jury Trial

.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION BROUGHT BY EITHER
PARTY AGAINST THE OTHER PARTY, THE PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO
THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY,
UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY JURY.

[Signature page follows]





39




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Investment Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.







RARE ELEMENT RESOURCES LTD.







By: /s/ Randall J. Scott                                  

Name: Randall J. Scott

Title: President and Chief Executive Officer







SYNCHRON







By: /s/ Kenneth J. Mushinski                         

Name: Kenneth J. Mushinski

Title: President





[SIGNATURE PAGE TO INVESTMENT AGREEMENT]


